DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2021-11-23 has been entered.


Response to Amendment
The amendment filed 2021-11-23 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-11-23, the 35 U.S.C. § 112(b) rejection has been withdrawn.

Applicant’s arguments, see pp. 11-13, filed 2021-11-23, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-18 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Klobucar (Reg. 67860) on 2022-01-03.

Please replace the Claims as follows:
1. (Currently Amended) A method for providing property management services, the method comprising:
receiving, using a graphical user interface coupled to an electronic device, login credentials for a user for access to a digital application for providing property management services, wherein the electronic device is coupled to one or more secondary electronic devices through one or more servers;
authenticating, using a processor coupled to the electronic device, an identity of the user, wherein the authenticating includes determining a user type for the user;
determining that the user is authenticated as belonging to a home owner user type;
granting access to the user to a digital menu of the digital application configured for the user type for the user; and


displaying the digital menu to the user, using the graphical user interface,
wherein the digital application is a customer support portal that enables the user to at least perform an action related to a service ticket and a payment,
wherein the digital menu enables the user to apply for a parking decal and open one or more service tickets pertaining to one or more tasks to be completed, and
wherein the digital application enables third parties to engage in commerce independently through the digital application.

10. (Currently Amended) A system for providing property management services, the system comprising:
a memory configured to store a digital application for providing property management services;
a graphical user interface, coupled to an electronic device, configured to receive login credentials for a user for access to the digital application for providing property management services, wherein the electronic device is coupled to one or more secondary electronic devices through one or more servers; and
a processor configured to:
authenticate an identity of the user;
determine a user type for the user; 
determine that the user is authenticated as belonging to a home owner user type;

grant access to the user to a digital menu configured for the user type for the user,

wherein the digital application is a customer support portal that enables the user to at least perform an action related to a service ticket and a payment,
wherein the digital menu enables the user to apply for a parking decal and open one or more service tickets pertaining to one or more tasks to be completed, and
wherein the digital application enables third parties to engage in commerce independently through the digital application.



Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.

Halvitigala et al. (“The Use of Property Management Software in Residential Property Management”, 20th Annual Pacific-Rim Real Estate Society Conference) teaches various features of residential property management.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Torman and Collins (Office action mailed 2021-08-24) in combination with Halvitigala do not disclose “determining that the user is authenticated as belonging to a home owner user type; … grant access to the user to a digital menu configured for the user type for the user, … wherein the digital menu enables the user to apply for a parking decal and open one or more service tickets pertaining to one or more tasks to be completed”, within the context of the claimed invention as a whole, as recited in Claim 1.
Although Halvitigala discloses service tickets (e.g., p. 6), Halvitigala does not disclose a “digital menu enables the user to apply for a parking decal”, wherein the digital menu is based on a user type.  Furthermore, the Examiner notes that parking decals are well known in the art; however, the Examiner notes that the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed feature without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “determining that the user is authenticated as belonging to a home owner user type; … grant access to the user to a digital menu configured for the user type for the user, … wherein the digital menu enables the user to apply for a parking decal and open one or more service tickets pertaining to one or more tasks to be 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491